Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1 and 6 are rejected under 35 U.S.C. 102 (a)(2) as being anticipated by “Byun,” (US 2020/0154400).
As to claims 1 and 6, Byun discloses a terminal and method thereof, wherein the terminal, e.g., UE 10, inherently includes a transmitting section, a control section or a multiplexing section for multiplexing and transmitting the signal that is multiplexed in at least one of time, frequency, or code division (see ¶ 0003, 0038), and transmitting the multiplexed data signal using a plurality of transport blocks (TBs) (see ¶¶ 0012-0014, 0036).  Byun further discloses the terminal repeatedly ¶¶ 0009-0010.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Byun, as applied to claim 1 above, further in view of “Xie,”  (US 2018/0183719.)
As to claim 2, Byun discloses the invention substantially, including “[w]hen a TB 2 arrives while the UE performs repeated transmission for a TB 1, the UE stops repeated transmission of the TB 1 and newly transmits the TB 2” ¶ 0123.  The teaching suggests the UE may suspend repetition transmission of a TB corresponding to UL data for transmitting new UL data.  
Byun does not explicitly disclose the UE resumes the repetition transmission of the already-transmitted TB corresponding to UL data 

Thus, incorporate the idea taught by Xie to resume the suspended repetition transmission when the transmitting new UL data complete, would have been obvious to an ordinary skilled in the art at the time the invention was filed to do, in order to improve resource usage efficiency and minimizing collision that may occur from simultaneously transmit data on the same resource, as suggested by Byun, see Byun ¶ 0010.  The incorporation of Xie with Byun would improve at least the UE’s performance and reliability. 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Byun, as applied to claim 1, further in view of “Dayal,” (US 2012/0071185).
As to claim 3, Byun discloses the invention substantially, as described in claim 1 including a UE that is operable in both grant-free uplink and uplink grant basis (¶¶ 0019-0022). Byun further discloses the UE may request UL resource.  See figure 4, S401, S408, and ¶ 0058.
Even though, Byun does not explicitly call for using the UL grant “for new data.” 
However, configuring a terminal to request and use a UL grant for new data was routinely practiced in the art.  For example, in the same field of endeavor, Dayal discloses the routine practice in LTE that a UE may send or report a scheduling request to eNodeB and receive uplink grants for UL data transmitting.  See ¶ 0087.
. 
Claims 4, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Byun, Xie, Dayal,  as applied to claims 1-3, and further in view of “Wang,” US 10,555,304.
As to claims 4, 7, and 8, Byun, (or Byun-Xie, or Byun-Dayal) discloses the invention substantially, but fails to explicitly disclose the UE or the UE’s control section receive information about configuration of repetition transmission of TB. 
In the same field of endeavor, Wang discloses a UE that receives a repetition information including a number of transport block and the repetition pattern or configuration from a base station, for indicating: the repetition factor of each TB; transmission structure and time, frequency resource. See Wong’s claims 1, 2, and 5, for example.
Thus, borrowing Wong’s idea to modify Byun, in order to enable Byun terminal to identify transmission structure, and resources and repetition pattern, would have been obvious to an ordinary skilled in the art at the time the invention was filed to do to improve Byun repetition transmission performance.
Claims 5, and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Byun, Xie, Dayal, and Wang, as applied to claims 1-4, and further in view of Discussion and Decision on “Grant-free UL transmissions in NR” (R9-1609499, hereinafter referred to as “Intel.” (the NPL document listed in the IDS filed 9/20/19).
As to claim 5, 9-11, Byun (or Byun-Xie, or Byun-Dayal, or Byun-Wang), discloses the invention substantially, as discussed in their base claims, including a UE that is operable in both 
However, an ideas of configuring a UE to transmit information for identifying a TB is not new.  
Intel disclose a Grant free UL transmission procedure, suggests transmitting of transport block size, MCS, number of repetition and UE’s ID, they are corresponding information for identifying each TB.
Thus, it would have been obvious to an ordinary skilled in the art at the time the invention was filed adopt the idea derive from discussion group disclosed by Intel to enable the system taught by Byun, et al., because it could simplify resource utilizations while minimizing design cost. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bunjob Jaroenchonwanit whose telephone number is (571)272-3913.  The examiner can normally be reached on M-F 5:30-13:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-2727969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Bunjob Jaroenchonwanit/Primary Examiner, Art Unit 2466                                                                                                                                                                                                        3/24/2021